Citation Nr: 0316206	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-19 364	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for disability of the lower 
extremities, claimed as stress fractures and joint pain, 
including as secondary to hypothyroidism.
	
	
ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to November 
1994.

This case comes before the Board of Veteran's Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veteran's Affairs (hereinafter VA) Regional 
Offices in Atlanta, Georgia (hereinafter RO), Montgomery, 
Alabama (hereinafter Montgomery RO) and Houston, Texas 
(hereinafter Houston RO).  


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
which invalidated 38 C.F.R. § 19.9(a)(2), this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in order to assist the veteran in the 
development of her appeal and to ensure due process, this 
case must be REMANDED for the following development.  

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine if she currently has stress 
fractures, joint pain, or any other 
disability of the lower extremities which 
is etiologically related to in-service 
symptomatology or pathology, to include 
the knee, ankle and hip pain discussed 
upon in-service examination in April 
1994.  

The examiner should also state 
whether there is any lower extremity 
disability that is etiologically related 
to her service-connected hypothyroidism.  
(See September 1995 letter from Dr. 
Wright, marked by a yellow tab to the 
left of the claims folder.)  In 
particular, the examiner should state 
whether any stress fracture, joint pain 
or other disability involving the lower 
extremities currently demonstrated is (1) 
caused by, or the result of, the service-
connected thyroid disorder or (2) whether 
any such lower extremity disability is 
aggravated by her service-connected 
thyroid disorder.  [By "aggravated" it 
is meant additional disability caused by 
the veteran's thyroid disorder.]   

To the extent possible, the examiner 
should dissociate any disability that may 
have been caused by the automobile 
accident discussed in Dr. Ong's letter of 
November 1998.  (See document marked by a 
yellow tab to the left of the claims 
folder.)  All conclusions should be 
supported by citation to clinical 
findings of record.

It would be helpful to the Board if 
the examiner's opinions used the language 
"unlikely," "as likely as not" or 
"likely."  Send the claims file to the 
examiner for review.  

2.  After the completion of the above 
development the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45620-32 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159).  

3.  Thereafter, to the extent the claim 
on appeal remains denied, the veteran 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until she is notified.
The purpose of this REMAND is to assist the veteran and to 
obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



